The plaintiffs, L.R. Shoemaker and Barbara E. Shoemaker, seek in this case to recover damages against the defendant, the Great Lakes Pipe Line Company, a corporation, arising out of a contract for the construction, maintenance and operation of pipe lines for the transportation of oil across the land of plaintiffs.
One pipe line has been constructed and is now in operation. The contract grants privileges to defendant to construct, maintain, and operate other lines across the land in the future.
The contract provides that when any pipe line is completed that the whole damage, for said pipe line, becomes due and payable. The contract further provides that for each pipe line constructed in the future said additional lines shall be laid for a consideration the same as the first.
Exactly the same issues, as is here before us and involving the construction of a contract with exactly the same rights, was before us in H.C. Fulkerson et al. v. Great Lakes Pipe Line Company, a corporation, No. 17725, and handed down in the March call, 1933, not yet officially published.
We conclude in that case and still conclude that the contract entered into between the parties fixed and limited the elements of damages so that same must be determined by the terms of the contract, rather than by the general provisions of the law governing condemnation proceedings.
The granting clause of the contract in issue starts out with an expression of consideration of $1. We conclude that the whole contract must be considered in determining the consideration for the rights granted and conclude that, under the terms of the contract, that the consideration for each pipe line laid, is such damage to crops, fences and premises as may occur by reason of laying, maintaining, operating, altering or removing said pipe line. We conclude further that, that all consideration by way of damage, present and future, as to any pipe line when constructed then becomes due, and that for the construction of any pipe line constructed in the future the consideration, by way of damages, embrace the same elements, that is, the damages for any future pipe line constructed, becomes due when constructed and damages to crops, fences and premises, both present and future, can then be determined on the same basis and including same elements as in this instance.
We further conclude, in the Fulkerson case and so conclude here, that the word premises as found in the contract means damages to like items as before enumerated, that is to crops, fences and to other of like nature such as barns, chicken houses, etc.
As the conclusions, and the reason for same, as set forth in the Fulkerson case are the same as in this case, we need not go into them further. *Page 943 
As some of the issues in these cases appear to have arisen for the first time in this State, this court's deliberations, since handing down the Fulkerson case, gives occasion for some expressions herein that will more clearly define the conclusions reached by the court on the issues presented.
In the consideration given to this case, we are not unmindful of what the Supreme Court has said in Prairie Pipe Line Company v. Shipp et al., 305 Mo. 663. In that case the construction of a contract was not involved. It will be noted that it is held in that case that no general rule as to the measure of damages to a landowner caused by the laying of a pipe line had been formed.
In the case at bar, we conclude, that the contract fixes the measure of damage and that the damages must be ascertained in accordance with the contract.
For the above and foregoing reasons the judgment is reversed and cause remanded. Bland, J., concurs; Trimble, J., dissents in a separate opinion.